                IN THE UNITED STATES COURT
              FOR THE DISTRICT OF PUERTO RICO




GRENDALIZ VÉLEZ-ACEVEDO,     ET
AL.


          Plaintiffs

              v.
                                  CIV. NO.: 19-1560 (SCC)
CENTRO DE CÁNCER DE LA
UNIVERSIDAD DE PUERTO RICO, ET
AL.


          Defendants



                   OPINION AND ORDER

    Plaintiffs Grendaliz Vélez-Acevedo (“Plaintiff Vélez-

 Acevedo”), her husband Héctor Aponte-Benejan, and the

 conjugal partnership composed by them, (collectively

 “Plaintiffs”), filed this suit against Defendants Centro de

 Cáncer de la Universidad de Puerto Rico, also known as the

 Comprehensive Cancer Center of the University of Puerto

 Rico (“Co-Defendant CCUPR” or “CCUPR”), the CCUPR’s
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                                   Page 2
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




interim Executive Director, Luis Clavell-Rodríguez (“Clavell-

Rodríguez”), and the CCUPR’s Chief Financial Officer, José

Dávila-Pérez      (“Dávila-Pérez”), 1      in   their    official   and

individual capacities. Docket No. 17 at 3-4. Plaintiffs also

included the Individual Co-Defendants’ spouses, Mary Pou

de Clavell and Mayra Seguinot, and their respective conjugal

partnerships as parties to the instant suit. Id. at 3-4. Plaintiffs’

suit advances several claims under federal and state law. 2 See

id.




1 Throughout this Opinion and Order, the Court will refer to the
“Individual Co-Defendants” when jointly referring to Dávila-Pérez and
Clavell-Rodríguez. And when collectively referring to the Co-Defendant
CCUPR, Clavell-Rodríguez, Dávila-Pérez and their respective conjugal
partnerships, the Court will use the term “Defendants.”

2Plaintiffs filed their Original Complaint on June 8, 2019. Docket No. 1.
An Amended Complaint was filed on June 10, 2019. See Docket No. 3.
Shortly thereafter on, August 12, 2019, Plaintiffs requested the Court’s
permission to amend the same. See Docket No. 11. This request was
granted by the Court, see Docket No. 14, and a Second Amended
Complaint was subsequently filed on September 9, 2019. See Docket No.
17.
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                         Page 3
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




   Pending before the Court is Defendants’ Partial Motion to

Dismiss. See Docket No. 23. Plaintiffs opposed the same

(“Opposition”). See Docket No. 27. And a Reply, see Docket

No. 33, and Sur-reply followed, see Docket No. 38. After

considering the parties’ submissions, the Court GRANTS in

part and DENIES in part Defendants’ Partial Motion to

Dismiss at Docket No. 23.

  I.   Background

   According to the allegations set forth in the Second

Amended Complaint, while Plaintiff Vélez-Acevedo was an

employee     at    the    CCUPR,     Co-Defendant     CCUPR

discriminated against her because of her sex and retaliated

against her for collaborating with state and federal agencies

regarding     purported     administrative    and     financial

irregularities at the CCUPR. Docket No. 17 at 20-22. Plaintiffs

also claim that Defendants violated Plaintiff Vélez-Acevedo’s

Fourteenth Amendment rights by unlawfully demoting and

discharging her from her career position as Director of
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                            Page 4
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




Finance at the CCUPR. Id. at 23-24. Plaintiff Vélez-Acevedo

now seeks monetary redress under Title VII for sex

discrimination and retaliation, and under Section 1983 for

violations of her Fourteenth Amendment rights. Id. at 29-30.

   In their Second Amended Complaint, Plaintiffs also bring

forth several claims against Defendants under Puerto Rico

law. Namely, a whistleblower retaliation claim, P.R. Laws

Ann., tit. 29, § 194 et seq. (“Law No. 115”); P.R. Laws Ann. tit.

3, § 1881 et seq (“Law No. 2”); a breach of contract claim, P.R.

Laws Ann. tit. 31, § 3373; a sex discrimination and retaliation

claim, P.R. Laws Ann. tit. 29, § 146 et seq. (“Law No. 100”); P.R.

Laws Ann. tit. 29, § 1321 et seq. (“Law No. 69”), and a tort

claim under Article 1802 of the Civil Code of Puerto Rico, P.R.

Laws Ann. tit. 31, § 5141 (“Article 1802”). Id. at 25-28. The

Second Amended Complaint also includes a request for

injunctive relief in order for Plaintiff Vélez-Acevedo to be

reinstated to her former position as Director of Finance at the

CCUPR. Id. at 28-29.
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                         Page 5
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




   Defendants move to partially dismiss Plaintiffs’ Second

Amended Complaint. Docket No. 23. Specifically, Defendants

move to dismiss, under Federal Rule of Civil Procedure

12(b)(1) (“Rule 12(b)(1)”), Plaintiffs’ Section 1983 claim

because the CCUPR is allegedly an arm of the state entitled to

Eleventh Amendment immunity. Id. at 9. Similarly, the

Individual Co-Defendants invoke the sovereign immunity

afforded to state officials as the basis for dismissal of

Plaintiffs’ Section 1983 claim against them in their official

capacities. Id. at 31.

   Defendants also move to dismiss additional claims

pursuant to Federal Rule of Civil Procedure 12(b)(6) (“Rule

12(b)(6)”). Specifically, Defendants argue that Plaintiffs’ Law

No. 100 claim should be dismissed given that, Co-Defendant

CCUPR does not satisfy the definition of an employer under

said law. Id. at 33-34. Additionally, the Individual Co-

Defendants request that Plaintiffs’ Title VII and Law No. 115

claims against them be dismissed because there is no
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                             Page 6
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




individual employee liability under the same. Id. at 35-36.

Lastly, Defendants seek to dismiss all the claims directed

against the Individual Co-Defendants’ spouses and their

conjugal partnerships. Id. at 36-38.

   In their Opposition, Plaintiffs argue that after Puerto Rico

v. Sánchez-Valle, 136 S.Ct. 1863 (2016), the Commonwealth of

Puerto Rico (“Commonwealth”) is no longer a sovereign state

protected by the Eleventh Amendment’s immunity. Docket

No. 27 at 12. In the alternative, Plaintiffs contend that, in light

of the two-prong test set forth in Fresenius Medical Care

Cardiovascular Resources, Inc. v. Puerto Rico & Caribbean

Cardiovascular Center Corp., 322 F.3d 56 (1st Cir. 2003), Co-

Defendant CCUPR is not an arm of the state. Docket No. 27 at

12-18. Plaintiffs also argue that, Co-Defendant CCUPR is an

employer under Law No. 100 because it operates as a private

entity. Id. at 24. Furthermore, Plaintiffs posit that the

Individual Co-Defendants’ spouses and conjugal partnership

should remain as parties to this suit as they are necessary to
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                             Page 7
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




ensure that the judgment is properly executed. Id. at 26.

       Defendants filed a Reply further briefing their sovereign

immunity defense and generally addressing Plaintiffs’

Opposition. Docket No. 33. Subsequently, Plaintiffs filed a

Sur-reply restating their original arguments that the

sovereign immunity conferred by the Eleventh Amendment

does not apply to Puerto Rico and that Co-Defendant CCUPR

is not an arm of the state. Docket No. 38 at 6-10.

 II.     Standard of Review

    A defendant may challenge a federal court’s subject-

matter jurisdiction under Rule 12(b)(1). Valentín v. Hospital

Bella Vista, 254 F.3d 358, 363 (1st Cir. 2001). A sovereign

immunity challenge may be brought under Rule 12(b)(1). Id.

In ruling upon such a motion, the Court “must construe the

complaint liberally, treating all well-pleaded facts as true and

indulging all reasonable inferences in favor of the plaintiff.”

Aversa v. United States, 99 F.3d 1200, 1210-1211 (1st Cir. 1996)

(citing Murphy v. United States, 45 F.3d 520, 522 (1st Cir. 1995)).
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                           Page 8
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




The Court may also consider any evidence the parties submit.

See Martínez-Rivera v. Commonwealth of Puerto Rico, 812 F.3d

69, 74 (1st Cir. 2016) (citing Aversa, 99 F.3d at 1210)).

   Additionally, Rule 12(b)(6) allows a defendant to seek

dismissal of a complaint that fails to state a claim upon which

relief can be granted. Fed. R. Civ. P. 12(b)(6). In assessing a

motion to dismiss, the Court must employ a two-step

approach. Schatz v. Republican State Leadership Committee, 669

F.3d 50, 55 (1st Cir. 2012). First, the Court must isolate and

ignore the statements in the complaint that simply offer legal

labels and conclusions. Lyman v. Baker, 954 F.3d 352, 360 (1st

Cir. 2020) (citing Ocasio-Hernández v. Fortuño-Burset, 640 F.3d

1, 7, 12 (1st Cir. 2011)). Then, in step two, the Court must take

all well-pleaded facts as true and see if they set forth a

plausible claim for relief. Id. The complaint plausibly narrates

a claim if it allows the Court to draw a reasonable inference

that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                            Page 9
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

III.   Analysis

   A. Sovereign Immunity

   As a threshold matter, the Court notes that the First Circuit

has consistently held that the Commonwealth is afforded the

sovereign immunity enjoyed by states under the Eleventh

Amendment. See Grajales v. Puerto Rico Ports Authority, 831

F.3d 11, 13 (1st Cir. 2016); Díaz-Fonseca v. Puerto Rico, 451 F.3d

13, 33 (1st Cir. 2006); Ramírez v. Puerto Rico Fire Service, 715

F.2d 694, 697 (1st Cir. 1983). The Sánchez-Valle case did not

alter this long-established precedent. In Sánchez-Valle, the

Supreme Court was faced with the issue of whether the

United States and the Commonwealth were “separate

sovereigns” for purposes of the Double Jeopardy Clause and

whether they could both prosecute a defendant for the same

offense without violating that provision. 136 S.Ct. at 1867-

1868. The Supreme Court held that Puerto Rico was not a

separate sovereign from the Federal Government for double
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                                       Page 10
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




jeopardy purposes only, given that under said context “the

ultimate source of Puerto Rico’s prosecutorial power is the

Federal Government.” Id. at 1876. In view of the limited scope

under which the Sánchez-Valle decision was rendered, this

Court declines to adopt Plaintiffs’ proposition to reevaluate

well-settled      First     Circuit      precedent       regarding        the

Commonwealth’s sovereign immunity status. 3 Having

decided that the Commonwealth enjoys the sovereign

immunity afforded by the Eleventh Amendment, the Court

turns to whether Co-Defendant CCUPR is an arm of the state

that can benefit from the Commonwealth’s sovereign

immunity.

    1. Whether the CCUPR Can Claim the Sovereign

        Immunity Afforded to the UPR

    Defendants propose that the CCUPR is an arm of the state


3Furthermore, in Payne v. Álvarez-Ortiz, 229 F. Supp.3d 115, 116-17 (D.P.R.
2017), the district court rejected plaintiffs’ argument that the Sánchez-Valle
decision indicated that the Commonwealth was no longer afforded
sovereign immunity under the Eleventh Amendment.
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                                         Page 11
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




in view of its relationship with the University of Puerto Rico

(“UPR”) which enjoys Eleventh Amendment immunity

because it is an arm of the state. 4 See Docket No. 23 at 9. The

nature and confines of the relationship between Co-

Defendant CCUPR and the UPR are defined in the CCUPR’s

Enabling Act (“CCUPR Enabling Act”), see P.R. Laws Ann. tit.

24, §§ 3365-3379. Notably, the CCUPR’s Enabling Act

provides that, Co-Defendant CCUPR “shall be affiliated,

through agreements, to the [UPR.]” Id. at § 3365. The

CCUPR’s Enabling Act further instructs that Co-Defendant

CCUPR shall enter into agreements with the UPR in order to

integrate research and educational efforts related to cancer. Id.

at § 3368(a). It also states that three out of the nine members

of the CCUPR’s Board of Directors (the “Board”) are members

of the UPR. 5 Id. at § 3369(b)(1).

4In Irizarry-Mora v. University of Puerto Rico, the First Circuit held that, the
UPR is an arm of the state entitled to Eleventh Amendment immunity. See
647 F.3d 9, 17 (1st Cir. 2011).

5   According to Defendants, because three out of the nine members of the
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                                      Page 12
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




    However, these legislative mandates do not entail that Co-

Defendant CCUPR is a part of the UPR and is therefore

shielded by its immunity. The reason being that, the

Commonwealth created Co-Defendant CCUPR with its own

Enabling Act, separate from the enabling act of the UPR. Most

fundamentally,        Co-Defendant         CCUPR’s        Enabling      Act

expressly states that the CCUPR is an independent entity

separate from any other agency and instrumentality of the

Commonwealth. Id. at § 3365. Further, here, the UPR did not

create the CCUPR as a subsidiary corporation even though it

has the ability to do so. See P.R. Laws Ann. tit. 18, § 602(h)(19);

see also Crews & Associates, Inc., v. Corporación de Servicios



Board of Directors (“Board”) are members of the UPR, this shows that the
Commonwealth intended to control Co-Defendant CCUPR through the
UPR. Docket No. 23 at 14. Defendants further argue that the UPR controls
the Board as a majority vote must include at least one vote by a member
of the UPR. Id. However, this statutory design does not grant the UPR
control over the CCUPR, for the Governor of the Commonwealth is tasked
with appointing five members to the Board and one ex-officio member to
the Board, the Secretary of Health. See P.R. Laws Ann. tit. 24, § 3369(b)(2).
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                                  Page 13
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




Médicos Universitarios, Inc., 2008 WL 3833594, at *6-8 (D.P.R.

Jul. 12, 2008) (holding that an entity that administered a

university hospital was covered by the UPR’s sovereign

immunity as it was created under the UPR’s enabling act).

    The CCUPR’s Enabling Act also grants Co-Defendant

CCUPR complete administrative and fiscal autonomy. 6 P.R.

Laws Ann. tit. 24, § 3375. In light of the fiscal autonomy

afforded to the CCUPR, the CCUPR’s Enabling Act dictates


6 Defendants argue that the Act to Address the Economic, Fiscal, and
Budget Crisis to Guarantee the Operations of the Government of Puerto
Rico (the “Act”), P.R. Laws Ann. tit. 3, §§ 9391-9417, curtailed Co-
Defendant CCUPR’s autonomy. Docket No. 23 at 22-23. Indeed, the Act
applies—to a certain extent—to Co-Defendant CCUPR, see id. at § 9395,
and it does establish a certain degree of control over Co-Defendant
CCUPR, see id. at § 9414. But the measures that Defendants contend are
imposed by the Act do not alter the CCUPR’s autonomy as they are
specific measures directed at professional and employee contracting and
are not intended to change the degree of independence the
Commonwealth conferred to Co-Defendant CCUPR through its Enabling
Act. Moreover, the provision of the Act that Defendants rely upon—
specifically, the provision pertaining to the reduction of operation
expenses, and electric power and water consumption—only applies to
state agencies and not to public corporations such as the CCUPR. See P.R.
Laws Ann. tit. 3, §§ 9402(d), 9402(m).
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                          Page 14
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




that when the CCUPR submits its budget before the Puerto

Rico Legislature, the same “shall not be entered as part of the

calculations for the general budget of the [UPR].” Id. at § 3372.

Meaning that, the CCUPR and UPR’s budgets are separate

from each other.

   This analysis shows that, even though the CCUPR is

required to be affiliated with the UPR through collaboration

agreements, the aforementioned elements signal that Co-

Defendant CCUPR is an independent entity that is separate

from the UPR and does not share the UPR’s sovereign

immunity. Accordingly, the Court does not find that the

CCUPR may claim the sovereign immunity afforded to the

UPR.

   2.   Whether the Commonwealth Created the CCUPR as

        an Arm of the State

   Defendants also argue that, the CCUPR is an arm of the

state because the Commonwealth intended for such to be the

case when it created the entity. See Docket No. 23 at 9. Thus,
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                                  Page 15
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




having determined that the CCUPR cannot latch onto the

UPR in order to benefit from the sovereign immunity it enjoys

because it is as an arm of the state, the Court must evaluate

whether the Commonwealth structured Co-Defendant

CCUPR to be an arm of the state. 7

    To determine if the CCUPR is an arm of the state, the

Court must apply the analysis delineated in Fresenius. In that

case, the First Circuit held that the Puerto Rico and the

Caribbean Cardiovascular Center Corp., (“PRCCCC”) was

not an arm of the state after applying a freshly reshaped two-

step analysis. See Fresenius, 322 F.3d at 75. The first step of the

analysis calls upon the Court to inquire into whether the state

has structured the entity to share its sovereignty. Id. at 68. If

the factors considered in analyzing the entity’s structure point

to different directions, the dispositive second step in the

Court’s inquiry requires an examination as to whether, in the

7
 Defendants bear the burden of showing that the CCUPR is an arm of the
state. See Grajales, 831 F.3d at 15 (citing Wojcik v. Mass. State Lottery
Comm’n, 300 F.3d 92, 99 (1st Cir. 2002)).
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                                      Page 16
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




event that a judgment is entered against the CCUPR, the same

will be paid by the Commonwealth’s treasury. Id. Having set

the stage for the analysis to come, the Court proceeds to apply

the two-step analysis outlined in Fresenius.

                     a. Structural Indicators

    The first step of the analysis requires the Court to consider

a full range of structural indicators to determine if the

Commonwealth intended for Co-Defendant CCUPR to share

its immunity. 8 The first structural indicator to consider is the


8In Metcalf & Eddy, Inc., v. Puerto Rico Aqueduct and Sewer Authority, the
First Circuit identified a list of seven factors to aide in the inquiry as to
whether an entity is an arm of the state. 991 F.2d 935, 939-940 (1st Cir.
1993). The list includes as factors:

        (1) whether the agency has the funding power to enable
        it to satisfy judgments without direct state participation
        or guarantees; (2) whether the agency’s function is
        governmental or proprietary; (3) whether the agency is
        separately incorporated; (4) whether the state exerts
        control over the agency, and if so, to what extent; (5)
        whether the agency has the power to sue, be sued, and
        enter contracts in its own name and right; (6) whether the
        agency’s property is subject to state taxation; and (7)
        whether the state has immunized itself from
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                                       Page 17
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




characterization of Co-Defendant CCUPR under Puerto Rico

law, with a focus on Co-Defendant CCUPR’s Enabling Act.

See Grajales, 831 F.3d at 21. Like the PRCCCC, Co-Defendant

CCUPR’s Enabling Act does not explicitly indicate that Co-

Defendant CCUPR is an arm of the state. See Fresenius, 322

F.3d at 68. Some provisions in the CCUPR’s Enabling Act do

just the opposite by offering several signals that weigh against

finding arm of the state status. 9

    A factor that heavily weighs against finding that the

CCUPR is an arm of the state pertains to the fact that the


        responsibility for the agency’s acts or omissions.

Id.; see also Grajales, 831 F.3d at 21-29 (adopting Metcalf & Eddy, Inc.’s
structural factors into Fresenius two-step analysis); Fresenius, 322 F.3d at
62, 68-72 (same). The Metcalf & Eddy, Inc. court stated that this “list is not
an all-inclusive compendium, for other areas of inquiry may prove fruitful
in particular circumstances.” 991 F.2d at 939.

9 Defendants argue that Co-Defendant CCUPR’s Enabling Act, see P.R.
Laws Ann. tit. 24, § 3371, exempts Co-Defendant CCUPR from paying all
types of taxes and fees imposed by the Government of Puerto Rico or its
municipalities. Docket No. 23 at 15. This fact weighs in favor of immunity.
Grajales, 831 F.3d at 23 n.12; see also Fresenius, 322 F.3d at 69 n.14 (same).
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                                    Page 18
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




Commonwealth created the CCUPR as a public corporation

that is independent from any other agency or instrumentality

under the Commonwealth’s umbrella. P.R. Laws Ann. tit. 24,

§ 3365. This statutory language sends a strong message that

the Commonwealth did not intend for Co-Defendant CCUPR

to be an arm of the state. See Grajales, 831 F.3d at 22. As the

First Circuit noted in Grajales, when the Commonwealth has

chosen to make an entity an arm of the state it has created the

entity as an instrumentality of the Commonwealth, directly

supervised and attached to a component part of the

Commonwealth. Id. at 23 (citing Fresenius, 322 F.3d at 69-70).

     Other sections of the CCUPR’s Enabling Act that weigh

against finding that the CCUPR is an arm of the state, are that:

(1) Co-Defendant CCUPR has the capacity to sue and be

sued, 10 P.R. Laws Ann. tit. 24, § 3368(o); (2) Co-Defendant


10
  Co-Defendant CCUPR’s Enabling Act contains a provision stating that
the CCUPR, its Board of Directors, and all its employees are subject to the
Actions Against the Commonwealth Act, P.R. Laws Ann. tit. 32, § 3077-
3092a. See P.R. Laws Ann. tit. 24, § 3378. The Actions Against the
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                                       Page 19
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




CCUPR can enter into contracts with the Commonwealth, id.

at § 3368(p); (3) Co-Defendant CCUPR can borrow money

from the Commonwealth, id. at § 3368(l); and (4) the Board

must annually submit to the Puerto Rico Legislature its

budget for each fiscal year, id. at § 3372.

    The second structural indicator requires the Court to

assess the nature of Co-Defendant CCUPR’s functions.

Fresenius, 322 F.3d at 70. According to the CCUPR’s Enabling


Commonwealth Act authorizes a plaintiff to sue the Commonwealth in its
own courts for causes of actions specified in said Act. P.R. Laws Ann. tit.
32, § 3077. Defendants appear to argue, in a cursory and undeveloped
fashion, that the Actions Against the Commonwealth Act favors granting
it an arm of the state status. See Docket No. 23 at 15. But here, the “consent
to suit” was only meant to operate in state court and not in federal court.
See Gierbolini-Rodriguez v. Puerto Rico, Civil No. 15-2607, 2017 WL 944195,
at *3 (D.P.R. Mar. 9, 2017); Reyes-Reyes v. Toledo-Dávila, 754 F. Supp.2d 367,
370-371 (D.P.R. 2010). Moreover, § 3378 does not specify if by the CCUPR
being subject to the Actions Against the Commonwealth Act, this means
that, for all purposes, the CCUPR is to be treated as the Commonwealth,
if the Commonwealth is supposed to cover the CCUPR’s liability or if it
only pertains to the statutory recovery limitations imposed. Given this
uncertainty, § 3378 does not definitively reveal whether the
Commonwealth intended for the CCUPR to be treated as an arm of the
state.
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                         Page 20
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




Act, its purpose is to champion public policy that focuses on

the “prevention, orientation, research and rendering of

clinical services and related cancer treatments in Puerto Rico.”

P.R. Laws Ann. tit. 24, § 3367. As demonstrated by the

Enabling Act’s legislative intent, the Puerto Rico Legislature

wanted Co-Defendant CCUPR to assist Puerto Ricans battling

cancer. See Docket No. 23-1 at 5-6 (Defendants’ official

translation of the Enabling Act which includes the Puerto Rico

Legislature’s statement of purpose). This public purpose

weighs in favor of granting arm of the state status to Co-

Defendant CCUPR as it is charged mainly with improving

Puerto Rican’s general welfare, which is primarily a

governmental function. See Grajales, 831 F.3d at 23-24 (stating

that Puerto Rico Ports Authority’s duty to promote general

welfare suggest arm of the state status but that its other

proprietary functions did not).

   The third structural indicator centers on the degree of

control and supervision that the Commonwealth maintains
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                                  Page 21
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




over the CCUPR. See id. at 24. This third indicator shows that

the Commonwealth exerts significant control over the

CCUPR, favoring the proposition that Co-Defendant CCUPR

is an arm of the state. One way the Commonwealth controls

Co-Defendant CCUPR is through its Board. The Governor

controls the Board by having the power to appoint five

private citizens with the advice and consent of the senate. P.R.

Laws Ann. tit. 24, § 3369(b)(2). The remaining four members

of the Board are ex-officio members, including the Secretary of

Health of Puerto Rico, and three members of the UPR. 11 Id. at

§ 3369(b)(1). Additionally, the Chairman of the Board is

appointed by the Governor. Id. at § 3369(b)(3).

     Another way the Commonwealth controls and supervises

Co-Defendant CCUPR is by requiring its Board to submit to




11The Enabling Act requires that the President of the UPR, the Chancellor
of the UPR’s Medical Science Campus, and the Dean of the UPR’s School
of Medicine be a part of the Board. P.R. Laws Ann. tit. 24, § 3369(b)(1).
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                                    Page 22
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




the Puerto Rico Legislature annual reports. 12 Id. at §§ 3372,

3373; see Pastrana-Torres v. Corporación de Puerto Rico Para La

Difusión Pública, 460 F.3d 124, 127 (1st Cir. 2006) (stating that

reports to the Governor and the Puerto Rico Legislature

indicates    control     of   the    entity).   The     fact   that    the

Commonwealth controls Co-Defendant CCUPR’s Board of

Directors and that the Board is required to prepare annual

reports for the Commonwealth weighs rather strongly in

favor of arm of the state status. See Pastrana-Torres, 460 F.3d at

127 (stating that a Board of Directors governed by members

appointed by the Governor, suggest Commonwealth’s

control over the entity).




12 Specifically, the CCUPR’s Enabling Act requires that Co-Defendant

CCUPR submit a budget report to the Puerto Rico Legislature. P.R. Laws
Ann. tit. 24, § 3372. The Enabling Act also dictates that the CCUPR’s
Executive Director must submit an annual report to the Board, detailing
the work done by Co-Defendant CCUPR, including information
regarding how it has used the economic resources assigned by virtue of
the Enabling Act. Id. at § 3373. The Board shall then revise the report and
submit the same to the Puerto Rico Legislature. Id.
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                       Page 23
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




   Another structural indicator that is also pertinent to the

analysis is whether state court decisions have characterized

the CCUPR as an arm of the state. Fresenius, 322 F.3d at 70.

However, Defendants have not pointed to any decisions—

from state court or this District—establishing that Co-

Defendant CCUPR is—or is not, for that matter—an arm of

the state, and, to date, the Court has not found any.

   Taken together, the structural indicators addressed above

do not paint a clear picture as to whether the Commonwealth

intended to make Co-Defendant CCUPR an arm of the state.

Therefore, the Court will proceed to the second step of the

analysis employed in Fresenius and examine whether, in the

event that judgment is entered against the CCUPR, the

Commonwealth’s treasury would be obligated to pay for said

judgment.
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                          Page 24
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




                  b. Impact         on   the   Commonwealth’s

                      Treasury

   The question that guides the second step of the analysis is

“[i]f the expenditures of the enterprise exceed receipts, is the

State in fact obligated to bear and pay the resulting

indebtedness of the enterprise?” Fresenius, 322 F.3d at 72

(quoting Hess v. Port Authority Trans-Hudson Corp., 513 U.S.

30, 51 (1994)). To answer this question the Court must look at

two aspects. Id. First, the Court must analyze the CCUPR’s

statutory scheme in order to see what is said regarding its

debts and the manner in which revenue is raised. Id. The

Court must then consider whether, in practice, the

Commonwealth has assumed Co-Defendant CCUPR’s debts,

“directly or indirectly, by providing virtually all the funds

needed for the operation of [the CCUPR,]” for it may be that,

by providing the bulk of the funds the entity needs to operate,

said funds could be used to pay for a judgment entered

against the entity. Id. at 72-73.
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                                  Page 25
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




       Regarding the CCUPR’s potential shortfalls, the Enabling

Act advises the CCUPR to tread carefully by “maintain[ing]

the budget within the limits of the anticipated revenues so as

not to incur [in] any deficiencies.” P.R. Laws Ann. tit. 24, §

3372. In Fresenius, the First Circuit clarified that this type of

language does not mean that the Commonwealth is

responsible for the entity’s debts. 322 F.3d at 73. Instead, it

interpreted this type of statutory language to mean that the

Commonwealth wanted to impose discipline on the entity

and to deter it “from building up unpaid debts.” Id.; see also

P.R. Laws Ann. tit 24, § 343h (PRCCCC’s analogous budget

statute provision).

       As far as Co-Defendant CCUPR’s ability to raise revenue

is concerned, the Enabling Act shows that CCUPR is vested

with wide powers to raise its own revenue and satisfy its

debts. For example, the CCUPR’s Enabling Act authorizes Co-

Defendant CCUPR to issue bonds. 13 P.R. Laws Ann. tit. 24, §


13   The Commonwealth is not a guarantor of the bonds. See P.R. Laws Ann.
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                           Page 26
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




3376. The Enabling Act also permits Co-Defendant CCUPR to

negotiate and execute all types of contracts with private or

public entities. Id. at § 3368(p). Additionally, it authorizes the

CCUPR to take money on loan from any funding source. Id.

at § 3368(l). The Enabling Act also allows the CCUPR to

establish collaboration agreements with other public and

private entities. Id. at § 3368(v). Moreover, it enables the

CCUPR to raise revenue by seeking, receiving and accepting,

gifts and donations from any entity, id. at § 3368(s), and by

owning, transferring, mortgaging, leasing any of its real and

personal property, id. at § 3368(u). These provisions hint at a

showing that the Commonwealth created Co-Defendant

CCUPR in such a way that if a judgment were entered against

it, it need not depend on state funds to pay for said judgment,

for other sources of revenue could be available and used to

satisfy the same.




tit. 24, § 3376.
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                                       Page 27
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




     The Court now turns to how the Commonwealth’s fiscal

relationship with the CCUPR has played out in practice.

When the Commonwealth created Co-Defendant CCUPR, it

assigned legislative appropriations for 2004 to 2014 so that

Co-Defendant CCUPR could begin to operate. See Act of Aug.

26, 2004, No. 230, § 14, quoted in P.R. Laws Ann. tit. 24, § 3365,

appropriations; see also Docket No. 23-1 at 17-18 (Defendants’

official translation of the Act). In those years the

Commonwealth awarded Co-Defendant CCUPR up to 7

million dollars in legislative appropriations. 14 Id. The

Commonwealth           later    assigned      Co-Defendant         CCUPR

between 19 million dollars to 37 million dollars in legislative



14Defendants only attached financial statements from 2016 to 2020 to their
Partial Motion to Dismiss, therefore failing to provide sufficient
information for the Court to verify whether Co-Defendant CCUPR was in
fact awarded up to 7 million dollars in legislative appropriations from
2004 to 2014. See Docket No. 23. The Court, nonetheless, will assume that
Co-Defendant CCUPR received the amount of appropriations stated in
Act of Aug. 26, 2004, No. 230, § 14, quoted in P.R. Laws Ann. tit. 24, § 3365,
appropriations, as it does not change the Court’s analysis.
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                                Page 28
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




appropriations for the years 2015 to 2020. See Act of July 2,

2015, No. 106, § 1.

     Regarding the legislative appropriations, 15 for Fiscal Year

2016, the Puerto Rico Legislature assigned $19,000,000.00 in

legislative appropriations to the CCUPR but ultimately

disbursed only $12,533,710.00, which amounted to 44 percent

of Co-Defendant CCUPR’s total revenue. Docket No. 23-2 at

8. For Fiscal Year 2017 the Puerto Rico Legislature assigned

$37,108,000.00 in legislative appropriations and disbursed

$64,919,184.00, which amounted to 90 percent of Co-

Defendant CCUPR’s revenue. Docket No. 23-3 at 3. Similarly,

for Fiscal Year 2018 the Puerto Rico Legislature assigned

$22,827,000.00 in legislative appropriations and disbursed

$30,274,241.00, which translated into 80 percent of Co-


15
  Defendants attached to their Partial Motion to Dismiss copies of the
CCUPR’s financial statements for the years 2016 to 2020. See Docket No.
23. Defendants also included a sworn statement, executed by Co-
Defendant Dávila-Pérez, authenticating the financial statements. See
Docket No. 23-8. Plaintiffs have not disputed the authenticity of the
documents.
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                                  Page 29
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




Defendant CCUPR’s revenue. Docket No. 23-4.

     Notably, however, for Fiscal Years 2019 to 2021 the Puerto

Rico    Legislature      began     to    decrease     its   legislative

appropriations to the CCUPR. For Fiscal Year 2019, the Puerto

Rico Legislature assigned $23,554,000.00 in legislative

appropriations of which it disbursed a total of $19,817,050.00,

which consisted of 69.2 percent of Co-Defendant CCUPR’s

total revenue. Docket No. 23-5. The legislative appropriations

once again sharply decreased for Fiscal Year 2020 as its

$14,777,000.00 contribution only amounted to 32 percent of

Co-Defendant CCUPR’s revenue. Docket No. 23-7 at 3. The

decrease in funding continued through Fiscal Year 2021,

when the Puerto Rico Legislature disbursed $10,459,000.00 to

the CCUPR in state funds, resulting in 25 percent of the

CCUPR’s total revenue. 16 It is worth noting that all of Co-


16 The Court takes judicial notice under Federal Rule of Evidence 201 of
CCUPR’s financial statement for Fiscal Year 2021. Fed. R. Evid. 201. The
financial statement can be found at the Financial Oversight &
Management Board for Puerto Rico’s website. FY21 Certified Budget for the
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                         Page 30
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




Defendant CCUPR’s financial statements reflect additional

sources of revenue, which include Federal funds, grants,

donations, and hospital services.

   In practice, as discussed above, the Commonwealth has

decreased its funding of the CCUPR over the years. A look at

the latest financial statement—namely the CCUPR’s financial

statement for Fiscal Year 2021—demonstrates that the

Commonwealth contributed only to 25 percent of Co-

Defendant CCUPR’s total revenue. This amount of state

funding is not enough to claim arm of the state status as the

Fresenius court found that less than thirty percent in state

funding is not sufficient to claim Eleventh Amendment

immunity. 332 F.3d at 75; Orria-Medina v. Metropolitan Bus

Authority, 565 F. Supp.2d 285, 299 (D.P.R. 2007) (holding that

the Commonwealth’s subsidy of 25 percent to the



Commonwealth of Puerto Rico, FINANCIAL OVERSIGHT & MANAGEMENT
BOARD         FOR      PUERTO      RICO      (June 30,   2020),
https://drive.google.com/file/d/1KWwxL2CuaE6Qv-xWgE-
QYpT_X7o2y5s9/view. (Last visited June 25, 2021).
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                         Page 31
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




Metropolitan Bus Authority is not substantial to claim

sovereign immunity).

   In addition to the fact that the Commonwealth’s

contribution to Co-Defendant CCUPR has sharply decreased

over the years, it is important to underscore that, its

contribution is voluntary and unilateral. See Metcalf & Eddy,

Inc., 992 F.2d at 940-941 (finding that the Commonwealth’s

control of the money to the Puerto Rico Aqueduct and Sewer

Authority was unilateral as it did not give the entity a carte

blanche to all the funds it needed from the public treasury).

Moreover, a review of the amounts assigned via legislative

appropriations vis-à-vis the amounts actually received reveal

that, in practice, as far as the actual funding of the CCUPR is

concerned, the Commonwealth has been inconsistent.

   Indeed, and as Defendants point out, the Commonwealth

legally obligated itself to pay $15,000,000.00, per year, for a

period of 30 years, to satisfy the debt incurred in the

construction and development of the CCUPR. Docket No. 23
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                            Page 32
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




at 26; see also Act of Aug. 26, 2004, No. 230, § 14, quoted in P.R.

Laws Ann. tit. 24, § 3365, appropriations. However, as the

CCUPR’s financial statements reveal, the Commonwealth has

not been disbursing the assigned funds for the payment of the

construction debt pertaining to the hospital and radiotherapy

facility. While the financial statement for Fiscal Year 2016

reflects that the Commonwealth disbursed $18,342,380.00 in

construction funds to Co-Defendant CCUPR, see Docket No.

23-2 at 8, the financial statement for Fiscal Year 2017 shows

that Co-Defendant CCUPR did not receive any construction

funds. Docket No. 23-3 at 3. The rest of the of the financial

statements are silent regarding this matter. Docket No. 23

exhibits 4-5, 7. Most fundamentally, as of July 1, 2018, the

CCUPR has an outstanding debt of $120,482,398. Docket No.

23 at 29.

   In Fresenius, the First Circuit pointed out that the

Commonwealth did not assign state funds to the PRCCCC

during Fiscal Years 2001 and 2002, even though the PRCCCC
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                           Page 33
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




had a deficit of $12,000,000.00. 322 F.3d at 74. The Fresenius

court found that this fact weighed in favor of not granting arm

of the state status because the elimination of state funds

reflected that PRCCCC was meant to operate under its own

funds. Id. Here, while legislative appropriations were

assigned to pay for certain debts related to the construction of

the CCUPR, in practice, and as this Court’s analysis reveals,

the Commonwealth has not consistently disbursed the agreed

upon amounts to the CCUPR to pay for said debts for Fiscal

Years 2017 to 2020. See Docket Nos. 23-3 to 23-5 and 23-7.

   Further, the Enabling Act shows that Co-Defendant

CCUPR has funding power to satisfy judgments that may be

entered against it without the direct participation of the

Commonwealth. See Grajales, 831 F.3d at 24 (finding that the

Commonwealth designed the Puerto Rico Ports Authority to

raise its own revenue and shoulder its litigation cost); compare

Wojcik v. Massachusetts Lottery Com’n, 300 F.3d 92, 99 (1st Cir.

2002) (holding that the state lottery could not satisfy a
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                         Page 34
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




judgment without drawing from the state’s treasury because

any unanticipated expenditure will be paid out of legislative

appropriations as the lottery could not issue bonds or raise

revenue in any other way). As mentioned above, the

Commonwealth designed Co-Defendant CCUPR to raise its

own revenue in different ways by granting it wide

negotiating powers and the capacity to issue bonds. See P.R.

Laws Ann. tit. 24, §§ 3368, 3374. Moreover, the fact that the

Puerto Rico Legislature’s appropriations to the CCUPR in

recent years has not been substantial—rather, it appears to be

consistently decreasing—and that Co-Defendant CCUPR

may raise revenue on its own to pay for litigation costs, shows

that the Commonwealth’s treasury is not wholly at risk.

   With the aforesaid analysis in mind, the Court finds that

Defendant CCUPR is not an arm of the state and therefore is

not entitled to sovereign immunity. The result reached here is

mainly due to the fact that the facts of this case closely

resemble those in Fresenius. Both the PRCCCC and Co-
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                            Page 35
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




Defendant CCUPR share similar enabling acts. Both enabling

acts   grant   the   entities   considerable    autonomy      and

independence from the Commonwealth. The enabling acts

also structured the entities to have different sources of

revenue power so that the entities could pay for their

operational and litigation costs. The pattern of decreased state

funding further highlights this. These similarities point to the

conclusion that Co-Defendant CCUPR is not an arm of the

state. Accordingly, Defendants’ request to dismiss Plaintiffs’

Section 1983 against Co-Defendant CCUPR and the

Individual Co-Defendants is DENIED.

   B. Title VII and Law No. 115

   As mentioned above, Defendants seek to dismiss

Plaintiffs’ Title VII and Law No. 115 claims against the

Individual Co-Defendants because there is no individual

employee liability under Title VII and Law No. 115. Docket

No. 23 at 35-36. In their Opposition, Plaintiffs clarified that the

Title VII and Law No. 115 claims are only addressed against
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                         Page 36
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




Co-Defendant CCUPR, and not against the Individual Co-

Defendants. Docket No. 27 at 25-26.

   A look at the pertinent case law confirms that there is no

individual employee liability under Title VII. In Fantini v.

Salem State College, the First Circuit held that there is no

individual employee liability under Title VII. 557 F.3d 22, 31

(1st Cir. 2009); see also Hernández-Mendez v. Rivera, 137 F.

Supp.3d 142, 153 (D.P.R. 2015) (applying Fantini and

dismissing plaintiff’s gender discrimination and retaliation

claims). Similarly, there is also no individual liability under

Law No. 115. See Ibarra-Berrios v. ACI-HERZOG, Civil No. 19-

21202 (GAG), 2020 WL 7233590, at *4 (D.P.R. Dec. 8, 2020)

(citing Galarza-Cruz v. Grupo HIMA San Pablo, Inc., Civil No.

17-606 (PAD), 2018 WL 324863, at *3 (D.P.R. Jan. 8, 2018)).

   Therefore, because these claims fail as a matter of law, the

Court GRANTS the Defendants’ request to dismiss Plaintiffs’

Title VII and Law No. 115 claims against the Individual Co-

Defendants in their individual capacity. Accordingly, these
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                                       Page 37
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




claims are DISMISSED WITH PREJUDICE.

       C. Spouses and Conjugal Partnerships’ Liability

       Defendants also seek the dismissal of Plaintiffs’ Section

1983, Law No. 115, Law No. 100, Law No. 69, Law No. 2, and

Article 1802 claims against the Individual Co-Defendants’

spouses and their respective conjugal partnerships. Docket

No. 23 at 36-38. While all the claims asserted in the Second

Amended Complaint name Co-Defendants CCUPR, Clavell-

Rodríguez, and Dávila-Pérez as unlawful actors, 17 the Second

Amended Complaint does not include Mary Pou de Clavell,

Mayra Seguinot, and their respective conjugal partnerships,

as Co-Defendants who are individually liable under

Plaintiffs’ claims. 18




17   See Docket No. 17 at ¶¶ 90, 91, 103, 112, 117.

18The Court notes that “[t]he spouse of a state actor may not be held
individually liable for the section 1983 claims of the state actor.” Wehran-
Puerto Rico, Inc., v. Municipality of Arecibo, 106 F. Supp.2d 276, 289 (D.P.R.
2000) (citing Lensel López v. Cordero, 659 F. Supp. 889, 891 (D.P.R. 1987)).
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                               Page 38
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




     In their Opposition, Plaintiffs aver that, even though

Mary Pou de Clavell and Mayra Seguinot, as well as their

conjugal partnerships, are not individually liable when it

comes to the claims set forth in the Second Amended

Complaint, they should be included as parties to this suit to

ensure the proper execution of the judgment regarding their

Section 1983, Law No. 115, Law No. 100, Law No. 69, Law No.

2, and Article 1802 claims. Docket No. 27 at 26-27.

     Under Puerto Rico law, conjugal partnerships are not

directly responsible for the payment of fines or pecuniary

condemnations imposed against one of the spouses. P.R.

Laws Ann. tit. 31, § 3663. 19 Puerto Rico law dictates that the

conjugal partnerships are subsidiary responsible for such

judgments, but only after establishing, in the execution of

judgment stage, that the debtor spouse has no private capital


19Act of June 1, 2020, No. 55, amended Puerto Rico’s Civil Code. The
dispositions at P.R. Laws Ann. tit. 31, § 3663 regarding the fines and
pecuniary condemnations by one of the spouses remain the same in the
amended Puerto Rico Civil Code’s Article 522.
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                           Page 39
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




to pay the monetary obligation and that the conjugal

partnership has assets to pay its own debts.          Gelabert de

Peguero v. Municipality of San Juan, Civil No. 14-1812 (JAG),

2017 WL 11512626, at *2 (D.P.R. Mar. 31, 2017) (citing Rivera-

Garcia v. Sprint PCS Caribe, Civil No. 09-1813 (PG), 2010 WL

3123296, at *7 (D.P.R. Aug. 9, 2010)).

   As an exception, a conjugal partnership will be directly

liable for monetary judgments imposed against an individual

spouse if the spouse’s negligent conduct generates an

economic benefit to the partnership. CMI Capital Market

Investment, LLC v. González-Toro, 520 F.3d 58, 63 (1st Cir. 2008);

see also W Holding Co., Inc. v. Chartis Ins. Company-Puerto Rico,

904 F. Supp.2d 169, 179 (D.P.R. 2012) (citing Lugo Montalvo v.

González Manon, 4 P.R. Offic. Trans. 517 (P.R. 1975) (“when a

spouse’s negligent conduct generates economic benefits for

the partnership, the partnership is liable for the resulting

damages”).
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                            Page 40
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




   Here,     the     Individual      Co-Defendants’      conjugal

partnerships are not directly or individually liable for the

Individual    Co-Defendants’      acts.   The   Individual     Co-

Defendants’ alleged acts of sex discrimination, retaliation,

demotion, and termination could only be done intentionally

and with the purpose to harm Plaintiff Vélez-Acevedo. No

economic benefit was gained by the conjugal partnerships

from the Individual Co-Defendants’ alleged unlawful and

intentional acts. See Rosario Toledo v. Distribuidora Kikuet, Inc.,

No. CC-1998-0388, 2000 WL 943550, at *6 (P.R. 2000) (holding

that a spouse’s acts of sex discrimination did not benefit the

conjugal partnership); Gelabert de Peguero, 2017 WL at *2

(holding that a police officer’s conjugal partnership did not

benefit from its constituent’s intentional shooting of plaintiff’s

deceased spouse). Furthermore, just because the intentional

acts reportedly occurred at the Individual Co-Defendants’

workplace, this does not mean that the conjugal partnerships

are directly liable to Plaintiffs. See Rosario Toledo, 2000 WL at
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                             Page 41
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




*2 (citing Orta v. Padilla Ayala, 131 P.R. Dec. 227 (1992)).

   Plaintiffs may join the Individual Co-Defendants’ conjugal

partnerships at the execution of judgment stage if need be.

Accordingly, the Court GRANTS the Individual Co-

Defendants’ request to dismiss the claims against their

spouses and conjugal partnerships. Plaintiffs’ Section 1983,

Law No. 115, Law No. 100, Law No. 69, Law No. 2, and Article

1802 claims against the Individual Co-Defendants’ spouses

and conjugal partnerships are thus DISMISSED WITHOUT

PREJUDICE.

   D. Law No. 100

   Lastly, Defendants request that the Court dismiss

Plaintiffs’ Law No. 100 claim against all Defendants as they

do not satisfy the definition of an employer under said statute.

Docket No. 23 at 33. “Law [No.] 100 is Puerto Rico’s general

employment discrimination statute.” Salgado-Candelario v.

Ericsson Caribbean, Inc., 614 F. Supp.2d 151, 176 (D.P.R. 2008)

(citing P.R. Laws Ann. tit 29, § 146). The statute is meant to
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                          Page 42
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




apply to private employers with the exception of government

agencies or instrumentalities operating as private businesses

or enterprises. See P.R. Laws Ann. tit 29, § 151(2). The

Supreme Court of Puerto Rico in Rodríguez-Cruz v. Padilla

Ayala clarified that the statute’s language regarding

government agencies or instrumentalities that operate as

private enterprises, was meant to include public corporations

of the Government of Puerto Rico into the definition of

“employer” under Law No. 100. See 125 P.R. Dec. 486, 509-510

(P.R. 1990) (Westlaw official translation). Defendants’ request

to dismiss Plaintiffs’ Law No. 100 claim is meritless as Co-

Defendant CCUPR satisfies the definition of “employer”

under Law No. 100 because it is a public corporation of the

Commonwealth that, as the analysis above showed, is not an

arm of the state. See Torres-Santiago v. Alcaraz-Emmanuelli, 553

F. Supp.2d 75, 86 n.8 (D.P.R. 2008) (holding that the

Metropolitan Bus Authority is not exempt from suit under

Law No. 100 as it is not an arm of the state); compare Calderon-
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                         Page 43
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




Garner v. Sanchez-Ramos, 439 F. Supp.2d 229, 238-239 (D.P.R.

2006) (holding that Puerto Rico’s Department of Justice is not

an employer under Law No. 100 because it does not operate

as a private business).

   Accordingly, Defendants’ request to dismiss Plaintiffs’

Law No. 100 claim is DENIED.

IV.Conclusion

   For the reasons stated above, Defendants’ Partial Motion

to Dismiss at Docket No. 23 is DENIED in part and

GRANTED in part. Specifically, the Court hereby:

   •   DENIES Defendants’ Partial Motion to Dismiss as to

       Plaintiffs’ Section 1983 and Law No. 100 claims;

   •   GRANTS Defendant’s Partial Motion to Dismiss as to

       Plaintiffs’ Title VII and Law No. 115 claims against the

       Individual Co-Defendants and therefore DISMISSES

       the same WITH PREJUDICE, and;

   •   GRANTS Defendants’ Partial Motion to Dismiss as to

       Plaintiffs’ Section 1983, Law No. 100, Law No. 115, Law
GRENDALIZ VELEZ-ACEVEDO, ET AL, v.                     Page 44
CENTRO DE CANCER DE LA UNIVERSIDAD
DE PUERTO RICO, ET AL.




       No. 69, Law No. 2, and Article 1802 claims against

       Mary Pou de Clavell, Mayra Seguinot and their

       conjugal partnerships and therefore DISMISSES the

       same WITHOUT PREJUDICE.

IT IS SO ORDERED.

In San Juan, Puerto Rico, this 2nd day of July 2021.

              S/ SILVIA CARREÑO-COLL
              UNITED STATES DISTRICT COURT JUDGE
